Exhibit 10.2

 

PACER STACKTRAIN

SUPPLEMENTAL BONUS PLAN

SUMMARY PLAN DESCRIPTION

 

The Company has adopted the Pacer Stacktrain Supplemental Cash Bonus Plan (the
“Supplemental Plan”) under which all employees of the Company’s Pacer Stacktrain
Division, including certain executive officers of the Company (the “Stacktrain
Executives”), participate. The Supplemental Plan, which was approved by the
Compensation Committee (the “Committee”) of the Company’s Board of Directors in
January 2004, supplements the Company’s annual cash bonus plan (the “Basic
Plan”) that is approved annually by the Committee and under which the Stacktrain
Executives also participate. The Supplemental Plan covers the three years ending
December 30, 2005 and provided for a cash bonus award equal to a fixed
percentage (which percentage increases over the three-year period) of the
participant’s target bonus amount under the Basic Plan for the applicable year
if the Stacktrain Division achieves specified operating income targets
established by the Committee for the applicable year. Supplemental bonus
payments are limited by the size of the accrued bonus pool for the Supplemental
Plan and are subject, to a lesser extent, satisfactory individual performance.

 